 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
          UNITED STATES OF AMERICA,
 8                              Plaintiff,
 9            v.                                        C17-668 TSZ

10        KOMRON M. ALLAHYARI and                       MINUTE ORDER
          SHAUN ALLAHYARI,
11
                                Defendants.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
             (1)   Defendant Shaun Allahyari’s Second Motion to Stay Judgment Pending
     Appeal, docket no. 122, is GRANTED in part. The Court ORDERS that the Judgment,
15
     docket no. 101, and Order of Foreclosure and Judicial Sale, docket no. 102, shall be
     stayed upon Defendant Shaun Allahyari’s posting of a supersedeas bond or other security
16
     in the amount of $500,000. The Court finds that this amount is sufficient to secure the
     United States’ expected recovery of its second position lien in the Subject Property,
17
     payment of appeal costs and damages to the United States, payment of interest on the
     United States’ judgment for two years, and payment of local property taxes and special
18
     assessments on the Subject Property for two years. Except as granted by this Minute
     Order, Defendant’s motion is DENIED. Defendant has not demonstrated sufficient
19
     reason to depart from the typical requirement of a bond to secure the value of the
     judgment and potential costs during the pendency of the appeal. See, e.g., United States
20
     v. O’Callaghan, 805 F. Supp. 2d 1321, 1325-26 (M.D. Fla. 2011); United States v. Yee,
     2009 WL 3485483, at *2 (C.D. Cal. Oct. 28, 2009); United States v. Goltz, 2007 WL
21
     295558, at *2 (W.D. Tex. Jan. 25, 2007).
22

23

     MINUTE ORDER - 1
 1          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 2
            Dated this 4th day of March, 2019.
 3

 4                                                   William M. McCool
                                                     Clerk
 5
                                                     s/Karen Dews
 6                                                   Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
